DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 30 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Priority
This application is a divisional of U.S. Application 15/408,411 filed January 17, 2017 which claims the benefit of 62/279,719, filed January 16, 2016.
	Claims 21-40 are drawn to a printed microarray.   The ‘719 application does not provide adequate support under 35 USC § 112 for the printed microarray of the instantly claimed invention. Therefore the effective filing date for the instant claims is the filing date of the ‘411 application i.e. 17 January 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (2016/0010078, published as WO2014/141386, 18 September 2014), Fan et al (2015/0204862, filed 5 December 2014) and Attiya et al (2006/0088857, published 27 April 2006). 
	Regarding Claim 21, Shirai teaches a method of placing cells into a substrate (6) having a plurality of flow-through capture wells (2) dimensioned for single-cell capture and having vertical flow-through channels (3/5) to the bottom of the substrate, isolating cells in the capture wells and capturing nucleic acids from individual cells onto addressable locations on a porous sheet (71) which is attached below the substrate and comprises immobilized nucleic acids for hybridization to nucleic acids released from the cells (see Fig. 2, Fig. 7 and Examples 1-2). 

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) see MPEP 2113.
	
Therefore, absent evidence to the contrary, the instantly claimed printed microarray does not define over the array of Shirai. 
 Furthermore, microarrays produced by printing was well-known and routinely practiced in the art as taught by Fan (e.g. ¶ 88).
Fan teaches a similar device comprising a substrate with single-cell capture wells (11) attachable to a microarray (21) wherein the microarray is printed with defined capture agents e.g. nucleic acids (¶ 168-179), and the microarray is aligned with the single-cell capture regions for multiplex single cell profiling (Abstract, Fig. 22-24 and related text).  Fan further teaches the ultra-high density microarray provides multiplex detection of a very large number of compounds from each cell (e.g. ¶ 185-188).
One of ordinary skill would have reasonably utilized the chips of Fan in the device of Shirai for the expected benefits of addressability and multiplex detection of a very large number of compounds from each cell as taught by Fan (e.g. ¶ 185-188).

However, loading flow-through wells via centrifugation was well-known in the art as taught by Attiya.  
Attiay teaches centrifugal loading of single particles into flow-through wells for use in single-cell nucleic acid assays (¶ 101-107) and specifically teaches that centrifugation accelerates the process of loading the wells (¶ 66). 
Therefore one of ordinary skill would have reasonably utilized centrifugation to load the single-cell wells of Shirai and/or Fan for the expected benefit of accelerated loading as desired in the art. 
Regarding Claim 22, Shirai teaches single-cell wells of 10 µm wherein a 13 mm2 substrate comprises 104 wells (¶ 83).   Fan teaches the similar array wherein the capture wells 10-100 µm (¶ 160) in width and comprises 10-1,000,000 wells (¶ 152).  Attiya teaches the similar flow-through array having wells of 5-200 µm wherein the array comprises 100,000-1,000,000 wells (¶ 62-66).
Regarding Claim 23, Shirai teaches the cell trapping has an upper diameter or 50 µm and through-hole diameter of 10µm (¶ 83).
Regarding Claim 24, Shirai teaches the cell trapping has an upper diameter or 50 µm and through-hole diameter of 10µm (¶ 83) thereby providing dimensions between 500 µm and 100 nm as claimed.
Regarding Claim 25, Shirai teaches a PDMS substrate (¶ 83).  Fan teaches the sub-nanoliter microchamber array is made of PDMS (¶ 241).

Regarding Claims 27, 29, Shirai teaches exposing the cells to lysis reagents (chemicals) to release nucleic acids from the cells (e.g. ¶ 90).  And Fan teaches addition of lysis reagents (¶ 190).
Regarding Claim 30, Shirai is silent regarding removal of the assay chip.  However, Fan teaches the similar method wherein the microwell arrays is removed from the assay chip for washing and reuse (¶ 164) and further exemplifies and antibody embodiment wherein the capture array is removed from the microwell array for immunoassays (¶ 244).   Therefore it would have been obvious to the ordinary artisan to separate microwell array from the assay chip in the method of Shirai to thereby enable reuse of the microwells and/or preform additional assays on the chip such as PCR as suggested by Fan. 
Regarding Claim 31, Shirai teaches the arrayed probes are used for genetic information and/or sequencing (¶ 119).  And Fan teaches the arrayed probes are used for genomic profiling of single cells (e.g. ¶ 226).
Regarding Claim 32, Shirai teaches a method of placing cells into a substrate (6) having a plurality of flow-through capture wells (2) dimensioned for single-cell capture and having vertical flow-through channels (3/5) to the bottom of the substrate, isolating cells in the capture wells and capturing nucleic acids from individual cells onto addressable locations on a porous sheet (71) which is attached below the substrate and 
	Shirai further teaches the nucleic acids are immobilized onto the sheet using “using the same technique as that used for inkjet printing”.  Additionally, it is noted that the courts have stated that a process of making a product does not define over a prior art product that is produced differently. 
Therefore, absent evidence to the contrary, the instantly claimed printed microarray does not define over the array of Shirai. 
 Furthermore, microarrays produced by printing was well-known and routinely practiced in the art as taught by Fan (e.g. ¶ 88).
Fan teaches a similar device comprising a substrate with single-cell capture wells (11) attachable to a microarray (21) wherein the microarray is printed with defined capture agents e.g. nucleic acids (¶ 168-179), and the microarray is aligned with the single-cell capture regions for multiplex single cell profiling (Abstract, Fig. 22-24 and related text).  Fan further teaches the ultra-high density microarray provides multiplex detection of a very large number of compounds from each cell (e.g. ¶ 185-188).
One of ordinary skill would have reasonably utilized the chips of Fan in the device of Shirai for the expected benefits of addressability and multiplex detection of a very large number of compounds from each cell as taught by Fan (e.g. ¶ 185-188).
Both Shirai and Fan teach single-cell capture wells but are silent regarding using centrifugation to load the cells. 
However, loading flow-through wells via centrifugation was well-known in the art as taught by Attiya.  

Therefore one of ordinary skill would have reasonably utilized centrifugation to load the single-cell wells of Shirai and/or Fan for the expected benefit of accelerated loading as desired in the art. 
Shirai is silent regarding removal of the assay chip.  However, Fan teaches the similar method wherein the microwell arrays is removed from the assay chip for washing and reuse (¶ 164) and further exemplifies and antibody embodiment wherein the capture array is removed from the microwell array for immunoassays (¶ 244).   Therefore it would have been obvious to the ordinary artisan to separate microwell array from the assay chip in the method of Shirai to thereby enable reuse of the microwells and/or preform additional assays on the chip such as PCR as suggested by Fan. 
Regarding Claim 33, Shirai teaches single-cell wells of 10 µm wherein a 13 mm2 substrate comprises 104 wells (¶ 83).   Fan teaches the similar array wherein the capture wells 10-100 µm (¶ 160) in width and comprises 10-1,000,000 wells (¶ 152).  Attiya teaches the similar flow-through array having wells of 5-200 µm wherein the array comprises 100,000-1,000,000 wells (¶ 62-66).
Regarding Claim 34, Shirai teaches the cell trapping has an upper diameter or 50 µm and through-hole diameter of 10µm (¶ 83).
Regarding Claim 35, Shirai teaches the cell trapping has an upper diameter or 50 µm and through-hole diameter of 10µm (¶ 83) thereby providing dimensions between 500 µm and 100 nm as claimed.

Regarding Claims 37, 39, Shirai teaches exposing the cells to lysis reagents (chemicals) to release nucleic acids from the cells (e.g. ¶ 90).  And Fan teaches addition of lysis reagents (¶ 190).
Regarding Claim 40, Shirai teaches the arrayed probes are used for genetic information and/or sequencing (¶ 119).  And Fan teaches the arrayed probes are used for genomic profiling of single cells (e.g. ¶ 226).


Claims 21-27, 29-37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (2016/0010078, published as WO2014/141386, 18 September 2014), Fan et al (2015/0204862, filed 5 December 2014) and Attiya et al (2006/0088857, published 27 April 2006) as applied to Claims 21 and 32 above and further in view of Andrevski et al (2003/0203491, published 30 October 2003). 
Regarding Claims 21-40, Shirai, Fan and Attiya teach the method of Claims 21-27, 29-37, 39-40 as discussed above. 
Additionally, Attiay teaches using a centrifuge for loading of single particles into flow-through wells for use in single-cell nucleic acid assays (¶ 101-107) and specifically teaches that centrifugation accelerates the process of loading the wells (¶ 66) but the reference does not teach using the centrifuge for nucleic acid elution. 

Therefore one of ordinary skill would have used the centrifuge of Attiay for both cell loading and nucleic acid elution for the benefit of eluting even the small fragments as desired in the art (e.g. Andrevski).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/           Primary Examiner, Art Unit 1634